.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-43 are rejected under 35 U.S.C. 103 as being unpatentable over Piett (US 2016/0337831 A1) in view of Somers (US 2015/0106528 A1).


Regarding Claim 21, 27, 33
 Piett discloses A system for streaming real-time video data from a user mobile device (Fig.1(102))
to an Emergency Call Center (ECC) dispatch unit terminal (See [0043]; perform emergency call to a PSAP with capability for current location streaming info) , comprising:

a processing circuitry (Fig.1(108)(Fig.1(110)); system merely comprises such devices); and
a memory, the memory containing computer instructions that, when executed
by the processing circuitry (Fig.1(108)(Fig.1(110)); system merely comprises such devices), configure the system to:

obtain a unique identifier (See [0043]; [0060-0062]; obtaining at least one of the unique identifier including MSID) of a user mobile device (Fig.1(102))  operated by a user to
place a call to an Emergency Call Center (ECC) (See [0043]; a user initiating emergency communication) through a first communication connection (See [0043]; emergency through cellular communications to PSAP recipient);

send an electronic message containing a link associated with said unique identifier, to the user mobile device (See [0022]; [0062-0065]; mobile device received URI message to initiate transmission of data through network 106, URI comprises URL) through a second communication connection (See Fig.1(106); [0022]; [0039]; [0042-0043]; OTSL communicate with calling device via network 106)  which is different from said first communication connection (See Fig.1; cellular network 104 different than packet network 106);

But Piett fails to explicitly recite 

receive real-time video data from said mobile device through a Web Real-Time Communication (WebRTC) session established by said mobile device; and
send the real-time video data for presentation by the ECC in
association with the user mobile device based on said unique identifier;
wherein when said link is activated by said user of said user mobile
device, streaming of real-time video data is initiated from the user mobile
device through said WebRTC session via a web browser executed on the user
mobile device, wherein said web browser allowing said user to stream said
real-time video data without running a downloaded application on said user
mobile device.

However in analogous art,
Somers teaches about creating a streaming video session between two communication devices in a network using WebRTC session protocol proving hyperlink to the streaming device to be activated by the user (See [0007]; [0013]; [0047]; [0062]; hyperlink is provided to user to start streaming data); 

wherein the URL is associated with the unique identity of the mobile device (See [0016]; [0047]; caller info associated with URI);

receiving the real-time video stream from the mobile device through the WebRTC
session (See [0007]; [0013]; [0017]; [0060]; real time video data streaming); and

sending the real-time video stream to the recipient for display on a screen of the recipient (See [0020]; [0084]; end user display of video),
wherein the real-time video stream is associated with a unique identifier for the mobile device (See [0016-0017]; [0047]; WebRTC associated with identifier of UE) .


Piett and Somers are analogous art because they all pertain to streaming data using network communication channel between two communication devices using different communication protocol.  Piett teaches about setting up an emergency call through a calling device to a PSAP. The latter then requesting a location data of the calling device. Somers teaches about setting up WebRTC between users though web link using device identities to stream audio and video data. Piett could use Somers features to stream video data of caller surrounding experiencing emergency situation. Therefore it would have been obvious at the time of the filing of the application for one of ordinary skill to combine Piett and Somers as to obtain an efficient emergency rescue communication system.





Regarding Claim 22, 28, 34
Piett and Somers teach all the features with respect to claim 21, 27, 33 and Piett further teaches 
wherein said streaming of the real-time video data also includes at least one of: 
audio, images, chats, location data, and motion data (See [0013-017]; streaming at least location data).


Regarding Claim 23, 29, 35
Piett and Somers teach all the features with respect to claim 21, 27, 33 and Piett further teaches 

                  wherein the unique identifier is a phone number associated with the user mobile device (See [0043]; [0060-0062]; obtaining at least one of the unique identifier including MSID.


Regarding Claim 24, 30, 36
Piett and Somers teach all the features with respect to claim 21, 27, 33 and Piett further teaches 
            wherein a Dispatch Unit Terminal (DUT) (Fig.1(first responder)) is selected by said ECC based on a scenario identified from said call (See [0013]; [0061]; PSAP select first responder to reach location of calling user).


Regarding Claim 25, 31, 38
Piett and Somers teach all the features with respect to claim 21, 27, 33 and Somers further teaches 
                 wherein said link is a Uniform Resource Locator (URL) (See [0016]; user use URL link received  to start streaming).

Regarding Claim 26, 32, 39
Piett and Somers teach all the features with respect to claim 21, 27, 33 and Somers further teaches 
                     wherein obtaining said unique identifier is conducted using an application programming interface (API) executed by said ECC (See [0055-0056]; using API to retrieve information of calling device).

37. (New) A non-transitory computer readable medium having stored thereon
instructions for causing a processing circuitry to perform the method of claim 33.


Regarding Claim 40,
Piett and Somers teach all the features with respect to claim 39 and Piett further teaches 
                    wherein a detection of said emergency call is conducted by a server (Fig.1(108); [0095]; PSAP server), by conducting a search through said API identifying said call among queued emergency calls (See [0056]; caller information is gather through API).

Regarding Claim 41,
Piett and Somers teach all the features with respect to claim 40 and Piett further teaches 
              wherein said identifying by said server is achieved based on at least one of a phone number of said mobile device initiating the emergency call (See [0062]; MS ID of caller ), and a unique parameter associated with the mobile device initiating said emergency call (See [0063]; emergency calling number).

Regarding Claim 42,
Piett and Somers teach all the features with respect to claim 38 and Somers further teaches 
              wherein the unique identifier of said mobile device is included as a suffix of the URL (See {0022-0033]; ID Of phone), 
referencing a web address of the ECC connected to the user mobile device See [0022-0033]; Through Web Address).

Regarding Claim 43,
Piett and Somers teach all the features with respect to claim 33 and further teach 
                       wherein said link is generated following an identification of the user mobile device (See Somers {0022-0033]; ID Of phone) and at least one of said ECC and a Dispatch Unit Terminal (DUT) (See Piett (Fig.1(108); [0013]; PSAP).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646